415 F.2d 770
UNITED STATES of Americav.Robert CURTIS and Glenn Walter Alexander De La Motte; Glenn Walter Alexander De La Motte, Appellant.
No. 17348.
United States Court of Appeals Third Circuit.
Argued June 20, 1969.
Decided August 21, 1969.

Irving I. Vogelman, Raymond A. Brown, Jersey City, N. J., for appellant.
George J. Koelzer, Asst. U. S. Atty., Newark, N. J. (David M. Satz, Jr., U. S. Atty., Newark, N. J., on the brief) for appellee.
Before HASTIE, Chief Judge, and McLAUGHLIN and VAN DUSEN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
The principal contention on this appeal from a conviction for bank robbery is that the prosecutor's action in pointing out and identifying the accused to an eyewitness of the robbery on the occasion of their chance meeting while entering the courthouse rendered inadmissible subsequent testimony of the witness identifying the accused as the robber.


2
We find no reversible error in this episode. Moreover, there was other overwhelming evidence of identity; rather clear front view pictures of the robber taken by a camera during the robbery, an eyewitness identification by a bank teller, an admission by the accused to a friend and incriminating testimony of a confederate. Thus, even if the admission of an additional eyewitness identification were error, it would be harmless error.


3
Finally we regret that our examination of the trial record calls for admonitory comment upon the conduct of both the prosecutor and defense counsel. While bickering, baiting, theatrics and disregard for rulings on evidence during this trial were not so outrageous as to require a new trial, the present record contains all too many episodes of impropriety on both sides. A criminal trial is sober and serious business of social importance throughout which both the prosecutor and defense counsel must act with dignity, self-restraint and scrupulous regard for the rulings of the court.


4
The judgment will be affirmed.